DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim limitations “a light emitting unit”, “a light receiving unit”, and “a calculation unit” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural terms coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claims 1, 10 and 14 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: see figure 5.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2021/0072383) and further in view of Chang et al (US 2005/0225743).
For claim 1, Noguchi et al teach a ranging sensor (abstract, distance measurement), comprising: 
a light emitting unit configured to apply light to a target (e.g.figure 2, transmission unit 2060, paragraph 39);  
5a light receiving unit configured to receive light from the light emitting unit reflected from the target (e.g. Reception unit 2080); and 
a calculation unit (Computation unit 2100)configured to calculate a distance from the light receiving unit to the target based on light reception data acquired by the light receiving unit (e.g. paragraph 39), 10wherein
the calculation unit compares detection light reception data with predetermined data, the detection light reception data being obtained as light is emitted from the light emitting unit to a object provided at a distance and the light of the light emitting unit reflected by the reference object is received by the light receiving unit (e.g. abstract, object (10), also see paragraphs 6-7), and controls notification processing to a user (e.g. paragraph 87, “the computation unit 2100 displays the computed measurement distance on a display apparatus…”).
Noguchi et al do not teach the detection light reception data being obtained as light is emitted from the light emitting unit to a reference object provided at a 15predetermined distance and the light of the light emitting unit reflected by the reference object is received by the light receiving unit. Chang et al teach the detection light reception data being obtained as light is emitted from the light emitting unit to a reference object provided at a 15predetermined distance and the light of the light emitting unit reflected by the reference object is received by the light receiving unit (e.g. abstract, figure 1, fixed mirror 40). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Chang et al into the teaching of Noguchi et al to help the range finder accurately measures distance (e.g. abstract, Chang et al). 
Claims 10 and 13-14 are also rejected for the same reasons as discussed in claim 1 above. 
Claim 2 is rejected for the same reasons as discussed in claim 1 above, and the same motivation of claim 1 also applied.
Claim 8 is rejected for the same reasons as discussed in claim 1 above, and the same motivation of claim 1 also applied.
For claim 3, Noguchi et al teach the calculation unit controls notification contents of the notification processing depending on a magnitude relation 30between the detection light reception data and the predetermined data (e.g. paragraph 7: “…5) a computation unit that compares the reflected light with reference light to compute a distance to the object to be measure.” paragraph 87, “the computation unit 2100 displays the computed measurement distance on a display apparatus…”).
For claim 4, Noguchi et al teach theDocket No. SP373435W000(PNYZ-20028-PCT) 62 notification processing is performed by voice or display (e.g. paragraph 87, “the computation unit 2100 displays the computed measurement distance on a display apparatus…”).
Claim 6 is rejected for the same reasons as discussed in claim 1 above, wherein the same motivation applied, wherein Chang et al also teach the reference object is provided, in a casing of an information 10processing terminal in which the ranging sensor is provided, such that the reference object is opposed to the light emitting unit and the light receiving unit (e.g. figure 1 should be in a casing). 
For claim 12, Noguchi et al teach the reference object is a black board or a light emitter (e.g. figure 6, Light source 1200).
For claim 7, Noguchi et al teach  15the reference object is provided to a device capable of outputting power to an information processing terminal in which the ranging sensor is provided, and the reference object is provided, in a recess in the device in which the information processing terminal is 20insertable, such that the reference object is opposed to the information processing terminal (e.g. figure 6, DSP 1180). 

Claims 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2021/0072383) and Chang et al (US 2005/0225743), and further in view of 1-4, 6-8, 10, 12-13 and 14, and further in view of Mori et al (US 2019/038939). 
For claim 5, Noguchi et al and Chang et al do not further disclose calculates a corrected distance corrected 5based on the detection light reception data and the predetermined data. Mori et al teach calculates a corrected distance corrected 5based on the detection light reception data and the predetermined data (e.g. paragraph 89). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori et al into the teaching of Noguchi et al and Chang et al to for more accurate measurement.
For claim 9, Noguchi et al and Chang et al do not further disclose the light receiving unit receives light by at least an IR method. Mori et al teach the light receiving unit receives light by at least an IR method (e.g. figure 8, paragraphs 82-83, “The light emission unit 21 includes an infrared laser diode…”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mori et al into the teaching of Noguchi et al and Chang et al to for more accurate distance measurement.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noguchi et al (US 2021/0072383) and Chang et al (US 2005/0225743), and further in view of 1-4, 6-8, 10, 12-13 and 14, and further in view of Nakamura et al (US 2020/0018836). 
For claim 11, Noguchi et al and Chang et al do not teach the light receiving unit senses light by an RGB method. Nakamura et al teach the light receiving unit senses light by an RGB method (e.g. figure 1, paragraph 20, “The light receiving section 12…an RGB filter”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura et al into the teaching of Noguchi et al and Chang et al for more accurate distance measurement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484